DETAILED ACTION

1.	Claims 1-7 are pending in the application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-7 are rejected under 35 U.S.C. 112(b) as being directed to unclear subject matter.

Claims 2-7 are rejected for same reasons as claim 1 above, as they do not overcome the deficiencies found in the claim from which they depend.


Allowable Subject Matter
6.	Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Pat. 5,550,993 – related to a data processing device includes an electronic processor responsive to a context signal and operable in alternative processing contexts identified by the context signal. First and second registers are connected to the electronic processor to participate in one processing context while retaining information 

	US Pat. 9,461,646 – related to a semiconductor device suitable for low-voltage driving. The semiconductor device includes a first transistor, a second transistor, a power supply line, a circuit, and a memory circuit. The first transistor controls electrical continuity between the circuit and the power supply line. The memory circuit stores data for setting a gate potential of the first transistor. The second transistor controls electrical continuity between an output node of the memory circuit and a gate of the first transistor. The second transistor is a transistor with an ultralow off-state current, for example, an oxide semiconductor transistor. In a period for operating the circuit, a first potential is input to the power supply line and the second transistor is turned off. In a period for updating the gate potential of the first transistor, a second potential is input to the power supply line. The second potential is higher than the first potential.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182